UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6262


EDWARD LEE LEWIS,

                Plaintiff – Appellant,

          v.

FEDERAL BUREAU OF PRISONS; TERRY O'BRIEN; UNKNOWN JOHN DOE
ASSOCIATE WARDENS; CAPTAIN BERGAMI; SIA PETRISCO; SIS
SERANO; SIS LIEUTENANT FISHER; JOHN AND JANE DOE SIS STAFF;
D-UNIT MANAGER MORI; D-UNIT MANAGER WITT; SHU LIEUTENANT
HUFFMAN; SHU LIEUTENANT BRENSON; JOHN AND JANE DOE SHU
STAFF; P. A. AZUMA; DOCTOR DUBERSAC; MEDICAL STAFF MS.
BROWN-STOBBY; JOHN AND JANE DOE MEDICAL STAFF; JOHN AND
JANE DOE CORRECTIONAL STAFF,

                Defendants – Appellees,

          and

ACTING WARDEN, from 8/5/10 to 10/12/10; SPECIAL HOUSING
UNIT LIEUTENANTS, from 6/3/10 to 10/12/10; SJS STAFF,
through 6/3/10 to 10/12/10; SPECIAL HOUSING STAFF, 6/3/10
to 10/12/10; ACTING D-2 UNIT, from 6/3/10 to 10/12/10;
WARDEN MARTINEZ; LIEUTENANT MARR; 3 JOHN AND JANE DOE R&D
OFFICERS AT USP-ALLENWOOD,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:11-cv-00054-JPB-JSK)


Submitted:   July 11, 2013                  Decided:   September 6, 2013
Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Lee Lewis, Appellant Pro Se. Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Edward Lee Lewis appeals the district court’s orders:

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971);

and denying his motion for reconsideration.               We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.             Lewis v. Federal

Bureau of Prisons, No. 5:11-cv-00054-JPB-JSK (N.D. W. Va. Feb.

20, 2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      3